Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to application number 17/438,749 BIDET BODY WITH FLAT BOTTOM SURFACE, filed 09/13/2021. Claims 1-11 are pending.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  In line 1, “Provided is” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20-2011-0011505U to Novita Co., LTD.  As to claim 1, Novita discloses (see figure below; figs. 2, and 4-9; para 0012-0033; clm 1-2) a bidet body in which at least one of a drying nozzles 120 and a cleaning nozzle moving in one of a forward and downward direction (see abstract) and an upward and backward direction is installed and a bottom surface of a cover 100 constituting an exterior of the bidet body is flat.  As to claim 2, a nozzle cover is installed on the bottom surface of the cover, and the nozzle cover comprises a first nozzle cover connected to the bottom surface; and a second nozzle cover having a rear end connected to the first nozzle cover (see abstract; figure 8 below). As to claim 3, wherein a front end and both side ends of the second nozzle cover are free from the first nozzle cover (see abstract).  As to claim 4, the second nozzle cover is formed at a position where a movement path of the drying nozzle and the cleaning nozzle and the bottom surface of the cover overlap (see abstract and figure below).  As to claim 5, the first nozzle cover and the second nozzle cover are connected to each other by a first elastic member.   As to claim 6, the nozzle cover is separable installed on the bottom surface of the cover (see abstract and figure below).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novita Co., LTD as applied to claim 1 above.  Novita discloses (see figure below; figs. 2, and 4-9; para 0012-0033; clm 1-2) all of the limitations of the invention except for:  As to claim 7, a space larger than that of the first accommodating portion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to align the space requirements in order to accommodate all components of the invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  As to claim 8, Novita discloses all of the limitations of the invention but is silent as to the sealing member between components and the arrangement/positioning of the member.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a sealing mechanism to prevent leakages between the parts and since it has been held that rearranging parts of an invention involves only routine skill in the art and because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  As to claim 9, Novita discloses all of the limitations of the invention but is silent as to an outer diameter of the sealing member is the same as an inner diameter of the first accommodating portion, and an outer diameter of the moving member is the same as an inner diameter of the second accommodating portion.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide dimensions to accommodate space requirements because Applicant has not disclosed that specific dimensions provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the prior art of Novita, and applicant' s invention, to perform equally well with either the dimensions taught by the prior art or the claimed invention because both dimensions would perform the same function and are equally capable of the same operational result.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Novita to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.  See also MPEP 2144.04.   Where a change in size or range of a prior art reference merely represents a change of degree, and not a change of kind, such change is a design consideration within the skill of the art.  As to claim 10, Novita discloses all of the limitations of the invention but is silent as to a second elastic member.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a second elastic member in order to secure multiple components to each other. The Applicant should note that duplicating the components of a prior art device is a design consideration within the skill of the art.  Duplication of parts has been held patentably insignificant absent a showing of a new or unexpected result.  See MPEP 2144.04(VI)(B).   As to claim 11, Novita discloses all of the limitations of the invention but is silent as to an outlet of the reservoir formed on one side surface facing the nozzle cover of the moving member.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to arrange the components in a specific position, since it has been held that rearranging parts of an invention involves only routine skill in the art and because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

    PNG
    media_image1.png
    445
    556
    media_image1.png
    Greyscale



					Conclusion
The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, WO 2022/124980 A1 to Gopalan is directed to a teaching of a robotic arm for genital washing and cleansing.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LORI L BAKER/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        



Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email: HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can aid inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents


COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION 
Communications via Internet e-mail are at the discretion of the applicant.
Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
The following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file."
A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization:
"The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received."